Citation Nr: 0923551	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  07-01 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an effective date prior to July 3, 1991 
for the grant of service connection for status post lytic 
destructive lesion involving the right mandible.  

2.  Entitlement to an effective date prior to July 3, 1991 
for the grant of service connection for cold sensitivity, 
pins and needles and pain in the right arm.  

3.  Entitlement to an effective date prior to October 16, 
1991 for the grant of service connection for gastroesophageal 
reflux disease, status post Nissen fundoplication.  

4.  Entitlement to an effective date prior to July 15, 2004 
for the grant of service connection for panic disorder 
without agoraphobia and non-military related posttraumatic 
stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Michael P. Sheridan, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, spouse


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from September 1968 to 
March 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2005 and June 2007 rating 
decisions by a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The Veteran and his wife testified at 
a personal hearing before the Board in March 2009.  

The issue of entitlement to an effective date prior to July 
15, 2004 for the grant of service connection for panic 
disorder without agoraphobia and non-military related PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if 
additional action is required on his part.


FINDINGS OF FACT

1.  On June 17, 1991, a document which has been construed as 
a claim of entitlement to service connection for status post 
lytic destructive lesion involving the right mandible was 
received at the RO.  

2.  On June 17, 1991, a document which has been construed as 
a claim of entitlement to service connection for cold 
sensitivity, pins and needles and pain in the right arm was 
received at the RO.  

3.  The Veteran's testimony at a local RO hearing conducted 
on October 11, 1991, has been construed as a claim of 
entitlement to service connection for gastroesophageal reflux 
disease, status post Nissen fundoplication.     


CONCLUSIONS OF LAW

1.  The criteria for an effective date of June 17, 1991, but 
no earlier, for the grant of service connection for status 
post lytic destructive lesion involving the right mandible 
have been met.  38 U.S.C.A. §§ 5110, 7105 (West 2002); 38 
C.F.R. § 3.400 (2008).

2.  The criteria for an effective date of June 17, 1991, but 
no earlier, for the grant of service connection for cold 
sensitivity, pins and needles and pain in the right arm have 
been met.  38 U.S.C.A. §§ 5110, 7105 (West 2002); 38 C.F.R. 
§ 3.400 (2008).

3.  The criteria for an effective date of October 11, 1991, 
but no earlier, for the grant of service connection for 
gastroesophageal reflux disease, status post Nissen 
fundoplication, have been met.  38 U.S.C.A. §§ 5110, 7105 
(West 2002); 38 C.F.R. § 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
the benefits sought.  The discussions in November 2006 and 
January 2008 VCAA letters have informed the appellant of the 
information and evidence necessary to warrant entitlement to 
earlier effective dates.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The requirements of 38 C.F.R. § 3.159(b)(1) have been met.  
The Board finds that all notice required by VCAA and 
implementing regulations was furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

In this case, the RO's decision came before complete 
notification of the Veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error for the reasons 
specified below.  Subsequent to the rating decision on 
appeal, the RO did provide notice to the claimant regarding 
what information and evidence was needed to substantiate the 
claims and the Veteran has had the chance to submit evidence 
in response to the VCAA letters.  Under these circumstances, 
the Board finds that all notification and development action 
needed to render a fair decision on the claims decided herein 
has been accomplished and that adjudication of the claims, 
without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, supra.

In the present appeal, the Veteran was provided with notice 
of what types of information and evidence were needed to 
substantiate his claims for earlier effective dates in the 
November 2006, and January 2008 letters.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The Veteran has not been afforded VA 
examinations with regard to the effective date claims.  
However, the Board finds the evidence of record sufficient to 
determine these appeals.  The medical evidence of record 
demonstrates that entitlement to the disabilities on appeal 
was present substantially before the claims were submitted.  
The issues therefore revolve around the date the claims were 
received.  No evidence submitted today could change the date 
of receipt by VA of the claims.  A VA examination is not 
required and could not change the outcome of the issues 
decided herein.  The Board finds that the requirements of 
38 C.F.R. § 3.159(c)(4) have been met.  No additional 
pertinent evidence has been identified by the appellant as 
relevant to the issues on appeal.  Under the circumstances of 
this particular case, no further action is necessary to 
assist the appellant.




Entitlement to an effective date prior to July 3, 1991 for 
the grant of service connection for status post lytic 
destructive lesion involving the right mandible

Entitlement to an effective date prior to July 3, 1991 for 
the grant of service connection for cold sensitivity, pins 
and needles and pain in the right arm.

Entitlement to an effective date prior to October 16, 1991 
for the grant of service connection for gastroesophageal 
reflux disease, status post Nissen fundoplication.

Criteria and analysis

In October 1990, the RO granted service connection for 
histiocytic lymphoma, effective from November 1986.  

In a June 2007 rating decision, the RO granted service 
connection for status post lytic destructive lesion involving 
the right mandible with an effective date of July 3, 1991, 
for cold sensitivity, pins and needles and pain in the right 
arm with an effective date of July 3, 1991 and for 
gastroesophageal reflux disease, status post Nissen 
fundoplication with an effective date of October16, 1991.  
All three disabilities were found to be secondary to the 
service-connected histiocytic lymphoma or secondary to 
treatment for the service-connected histiocytic lymphoma.  
According to the rating decision, the effective dates 
assigned were based on the date of receipt of the claims for 
the secondary service connection issues.  

The Veteran has perfected an appeal of the effective dates 
assigned by the RO in June 2007.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on a claim for service connection and claim 
reopened after final adjudication "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefore."  38  
U.S.C.A. § 5110(a).  The implementing regulation clarifies 
this to mean that the effective date of service connection 
based on a claim for service connection or a reopened claim 
will be the "[d]ate of receipt of claim or date entitlement 
arose, whichever is later."  38 C.F.R. § 3.400. 

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid to any 
individual under the laws administered by the VA.  38 
U.S.C.A. § 5101(a).  A "claim" is defined broadly to include 
a formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. 
West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 
Vet. App. 196, 199 (1992).  Any communication indicating an 
intent to apply for a benefit under the laws administered by 
the VA may be considered an informal claim provided it 
identifies, but not necessarily with specificity, the benefit 
sought.  See 38 C.F.R. § 3.155(a); Servello, 3 Vet. App. at 
199 (holding that 38 C.F.R. § 3.155(a) does not contain the 
word "specifically," and that making such precision a 
prerequisite to acceptance of a communication as an informal 
claim would contravene the Court's precedents and public 
policies underlying the statutory scheme).  To determine when 
a claim was received, the Board must review all 
communications in the claims file that may be construed as an 
application or claim.  See Quarles v. Derwinski, 3 Vet. App. 
129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  An 
application is defined as a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. § 
3.1(p); see also Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 
1999), (an expressed intent to claim benefits must be in 
writing in order to constitute an informal claim; an oral 
inquiry does not suffice).

Initially, the Board finds that the competent evidence of 
record demonstrates that status post lytic destructive lesion 
involving the right mandible, the cold sensitivity, pins and 
needles and pain in the right arm and gastroesophageal reflux 
disease, status post Nissen fundoplication were all present 
in the late 1980's and linked to the non-Hodgkin's lymphoma 
(histiocytic lymphoma).  For example, medical evidence 
documents that the status post lytic destructive lesion 
involving the right mandible was the initial location of the 
lymphoma which was diagnosed in 1986.  A February 2007 VA 
examination resulted in a finding that the right arm 
disability was more likely than not the result of 
chemotherapy rendered in 1986-1987 to treat the lymphoma and 
the gastroesophageal reflux disease, status post Nissen 
fundoplication was also noted to be caused by the 
chemotherapy.  Therefore the competent evidence of record 
indicates that the date of entitlement for the status post 
lytic destructive lesion involving the right mandible, the 
cold sensitivity, pins and needles and pain in the right arm 
and gastroesophageal reflux disease, status post Nissen 
fundoplication, was in 1986-1987.  

The effective date for the grant of service connection based 
on an original claim is the date of receipt of claim or date 
entitlement arose, which ever is later.  In the case 
currently before the Board, it is determined that the date of 
receipt of the claims is the latter of the two dates and will 
be controlling with regard to the effective dates assigned.  
The Board could find no formal or informal claim of 
entitlement to service connection for any of the issues 
decided by this opinion which is dated prior to 1991.  

In January 1986, the Veteran submitted a statement which has 
been construed as a claim of entitlement to service 
connection for non-Hodgkin's lymphoma.  While the Veteran 
referenced symptomatology as beginning in his jaw, it is 
clear from the document that he was only reporting the 
history of the cancer and not making a claim for secondary 
disability associated with the cancer.  The benefit sought at 
this time was service connection for non-Hodgkin's lymphoma.  
This is not an informal claim of entitlement to service 
connection for secondary disability associated with the 
cancer.  

In April 1990, the Veteran submitted a statement indicating 
that he wanted to reopen his claim for compensation for 
cancer.  Secondary disabilities were not reported at all.  

Associated with the claims file is a VA Form 21-2545 Report 
of Medical Examination for Disability Evaluation.  Under the 
section titled "Present Complaint," it was indicated that 
the Veteran complained of physical and psychological side 
effects of cancer and chemotherapy.  This document, however, 
does not constitute a request of service connection.  The 
Veteran does not actually request a determination of 
entitlement to service connection for secondary disabilities 
associated with the service-connected cancer and he does not 
evidence a belief in entitlement to a benefit.  The Board 
construes the document to indicate only that the Veteran 
wanted to be evaluated for physical and psychological side 
effects of cancer and chemotherapy.  

On June 17, 1991, a statement was received from the Veteran 
which was dated June 14, 1991.  The statement specifically 
indicated that the Veteran had multiple medical problems 
which he felt should have been rated as adjunct to his 
service-connected cancer.  He wrote that he desired to claim 
those conditions which included, in part, atrophy of mandible 
and adjacent musculature and vascular insufficiency of the 
right arm due to chemotherapy.  The Board finds this is the 
earliest evidence of claims pertaining to the Veteran's jaw 
and right arm for which service connection was eventually 
granted.  There was no indication in the statement received 
on June 17, 1991 that the Veteran was claiming that he 
currently had a gastrointestinal disorder to include 
gastroesophageal reflux at this time.  He wrote that he was 
requesting service-connected ratings for "the adjunct 
problems listed above."  The failure of the Veteran to 
include any reference to a gastrointestinal problem and his 
limiting the claim to the "problems listed above," leads 
the Board to find that there was no claim of entitlement 
relating to gastroesophageal reflux which was advanced by 
this statement.  The statement constitutes a claim for 
service connection for the jaw disability and the right arm 
disability only.  

The Board finds that the statement received on June 17, 1991 
constitutes the earliest claim of entitlement to service 
connection for the jaw disability and the right arm 
disability.  Prior to that time, there was no formal or 
informal claim of entitlement to service connection for a jaw 
or right arm disability.  The effective date for the claims 
of service connection for status post lytic destructive 
lesion involving the right mandible and for service 
connection for cold sensitivity, pins and needles and pain in 
the arm should be June 17, 1991.  

At the time of a local RO hearing which was conducted on 
October 11, 1991, in connection with a claim for an increased 
rating for residuals of non-Hodgkin's lymphoma, the Veteran 
testified, in part, to the fact that he experienced problems 
with his esophagus which were caused by the chemotherapy he 
received to treat the lymphoma.  Furthermore, at the October 
1991 hearing, he attempted to testify as to medical problems 
he had secondary to his service-connected lymphoma.  The 
hearing officer indicated at that time the he was only taking 
testimony regarding a claim of entitlement to an increased 
rating for the lymphoma.  The Board finds that, as the 
Veteran reported he had had problems with his esophagus in 
connection with chemotherapy treatment he received and that 
he was also attempting to provide evidence as to secondary 
service connection issues and also based upon benefit of the 
doubt, that the Veteran raised the issue of entitlement to 
service connection for problems with his esophagus at the 
time of the October 11, 1991 RO hearing.  The effective date 
for the claim should be October 11, 1991.  

The Board can find no evidence of a formal or informal claim 
of entitlement to service connection for gastroesophageal 
reflux disease, status post Nissen fundoplication as 
secondary to the service-connected non-Hodgkin's lymphoma 
which was received by VA prior to October 11, 1991.  An 
effective date prior to October 11, 1991 for the grant of 
service connection for gastroesophageal reflux disease, 
status post Nissen fundoplication, is not warranted.  


ORDER

An effective date of June 17, 1991 for the grant of service 
connection for status post lytic destructive lesion involving 
the right mandible is granted, subject to controlling 
regulations applicable to the payment of monetary benefits.  

An effective date of June 17, 1991 for the grant of service 
connection for cold sensitivity, pins and needles and pain in 
the right arm is granted, subject to controlling regulations 
applicable to the payment of monetary benefits.  

An effective date of October 11, 1991 for the grant of 
service connection for gastroesophageal reflux disease, 
status post Nissen fundoplication is granted, subject to 
controlling regulations applicable to the payment of monetary 
benefits.  


REMAND

The Veteran has claimed entitlement to an effective date 
prior to July 15, 2004 for the grant of service connection 
for panic disorder without agoraphobia and non-military 
related PTSD.  

In November 2005, a VA psychologist wrote that the Veteran 
had been receiving treatment at the Edith Nourse Rogers 
Memorial Veterans Hospital from 1997 to the present.  It was 
also written that the Veteran had been treated for many years 
at the VAMC for psychological problems.  At the time of a 
September 2004 VA mental disorders examination, it was 
reported that the Veteran began receiving mental health 
treatment in the late 1990's.  Further in the examination 
report, it was indicted that his mental symptoms began in 
1999.  A review of the claims file demonstrates that the 
earliest VA medical records associated with the claims file 
are dated in 2002.  The Board finds that the outstanding VA 
treatment records, dated many years prior to the effective 
date assigned and which purportedly pertain to treatment for 
psychological problems are pertinent to the issue of 
entitlement to an earlier effective date for the mental 
disorder.  

Associated with the claims file are opinion's from a VA 
psychologist, W.D.G., Ph.D., who has opined that the Veteran 
has had mental health problems since 1991 and probably since 
1986.  The rationale for his opinion is lacking.  
Furthermore, it is not apparent if all the records upon which 
the opinion is based have been associated with the claims 
file.  There is no indication that the examiner had reviewed 
the private medical evidence dated in 1986 which is devoid of 
any evidence of mental problems.  The Board finds that as 
there is some evidence of record demonstrating that the 
mental disorder had been in existence prior to 2004, all the 
evidence of record should be reviewed by a health care 
professional to determine the date at which the Veteran first 
manifested his service-connected mental disorders which were 
found to be secondary to his service-connected non-Hodgkin's 
lymphoma.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all 
medical care providers who treated the 
veteran for any mental disorders since 
1986.  After securing any necessary 
releases, obtain these records which have 
not been associated with the claims file.  
Regardless of the Veteran's response, 
obtain all outstanding VA medical records 
from any time period.  The Board is 
particularly interested in obtaining the 
VA medical records produced beginning in 
the 1990's at Edith Nourse Rogers 
Memorial Veterans Hospital and/or any 
other VA Medical Center located in 
Bedford, Massachusetts.  

2.  Arrange to have the file reviewed by 
an appropriately qualified health care 
professional who is tasked with 
determining when the Veteran's service-
connected panic disorder without 
agoraphobia and non-military related PTSD 
first manifested.  The claims file must 
be made available to and pertinent 
documents therein reviewed by the 
examiner in conjunction with the 
examination, and the examination report 
should reflect that  such a review was 
made.  All pertinent symptomatology and 
findings should be reported in detail.  
Based upon review of the all of the 
veteran's pertinent medical history and 
with consideration of sound medical 
principles, the examiner should 
determine, to the extent possible, the 
date upon which the service-connected 
panic disorder without agoraphobia and 
non-military related PTSD first was 
manifested.   The examiner must explain 
the medical rationale for any conclusions 
and discuss medical records as well as 
any other relevant evidence of record 
including the lay statements and the 
opinions provided by W.D.G., Ph.D. 

3.  The claim should be readjudicated.  
If the benefit sought on appeal is not 
granted to the Veteran's satisfaction, 
the Veteran and his representative should 
be provided a supplemental statement of 
the case which addresses all pertinent 
evidence received subsequent to the last 
supplemental statement of the case and be 
afforded the appropriate opportunity to 
respond.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


